AUSTIN.   TEXAS     78711
CRAWYORD     c. BfARTlN
  ATTORNEY   CIIENERAI.
                                  September lo,1968

       Honorable J.R. Sinaleton
       Executive Dlrector-
       Parks and Wildlife Department                       Whether gate entrance
       John Hi Reagan Building                             receipts collected at
       Austin, Texas 78701                                 Palo Duro Canyon State.
                                                           Park~since November 28,
                                                           1967, should be deposited
                                                           In the Texas Park Develop-
                                                           ment Bonds Interest and
       Dear Mr. Singleton:                                 Sinking Fund.
            In your recent request for an official opinion from this
       office, you submitted the following facts as hereinafter summarized:

                    (1)   Revenue Bonds were issued by the States
                          Parks Board in 1947 to secure the pay-
                          ment of lands comprising the Palo~~
                                                            Duro
                          Canyon State Park. These bonds have
                          been fully paid and discharged.

                    (2)   In 1965, the Act under which gate en-
                          trance fees were collected at Palo Duro
                          Canyon State Park, (Art.60773 V.C.S.)
                          was amended to permit the continued
                          collection of fees after retirement of
                          the said bonded indebtedness, such fees
                          to be used for improvements to the Park.
                          Such fees were collected from 1965
                          through November 28, 1967, effective date
                          of the Constitutional Amendment (Art.III,
                          Sec. 49-e Constitution of Texas) and
                          Article 6070h, Vernon’s Civil Statutes,
                          the enabling law passed pursuant to the
                          authority thereof, which amendment and
                          statute presently provide for the
                          collection of gate entrance fees at all
                          State Parks, as well as the disposition
                          of those fees.
            Your inquiry relates solely as to what disposition should be
       made of gate entrance fees collected at the Palo Duro Canyon State
       Park from November 28, 1967, to the present, and as to such fees
       collected in the future.
                                         - 1337-
Hon. J.R. Singleton, Page 2   (M-276)


     Article 6070h, Sections g(a~)and 9 (b), Vernon Civil Statutes,
provide specifically for the creation of two special funds for the
administration of monies collected pursuant to the Act. Section
       rovides for the creation of the "Texas Park Development
&y   np Proceeds from the sale of Texas Park Development Bonds
are to be deposited in this fund and disbursed'for authorized
land acquisition and park improvements. Section  9 (b) provides
for the creation of the "Texas Park Development Bonds Interests
and Sinking Fund." Park revenues and other saecified funds are
to be deposited in this fundsand are tombe disbursed exclusively
for the'payment of interest and principal on outstanding bonds
authorized by the Act.
     These two sections of Art. 6070h provide for the creation
of funds which cannot exist absent the issuance of Texas Park
Development Bonds. They have no application to any Department
funds which may exist prior to the issuance of bonds or a~fter
any outstanding bonds have been fully paid or for which payment
has been fully provided.
     The revenues to which your inquiry addresses itself were
collected between November 27, 1967, and the present. To date
no Texas Park Development Bonds have beenissued pursuant to
Article 6070h. Therefore, the monies in question cannot be
deposited in either of the funds hereinabove discussed.
     Section 49-e, Article III, of the Constitutioncf Texas is
the constitutional amendment which is the underlying authority
for Art. 6070h. It provides: "After all bonds have been fully
paid with interest, or after there are on deposit sufficient
monies to pay all future maturities of principal and interes't\,
additional monies received from admission charges to State Parks
shall be deposited to the State Parks Fund, or any successor
fund which may be established by the Legislature as a depository
for Fark revenue earned by said Parks and Wildlife Department,
or its successor."
     Article 6070h is silent as to disposition of the revenues
in question, but the authorizing constitutional provisions are
clear as to their disposition when there are no outstanding
bonds, or when their payment in full has been provided.
     Although the language of the Constitution addresses itself
to the situation where bonded debt has existed and been extin-
quished, the necessary implication is inescapable that the
constitutional provision likewise applies to the situation
where no bonds have been issued.


                              -1338-
*    .




    Hon. J.R. Singleton, Page 3 (M-276)


         Constitutional provisionsare'~mandatory; therefore,'the
    only fund into which any gate entrance fees collected since
    November 28, 1967, may be deposited is the State Parks Fund.
         Future revenues must likewise be deposited in this fund
    until such time as the State Parks and Wildlife Commission may
    issue its State Park Development Bonds. Upon the issuance of
    such bonds, gate entrance receipts must be deposited with the
    State Treasurer in the manner prescribed by the Constitution
    and the applicable statute.

                           SUMMARY
              Park revenues collected since November 28, 1967,
         by the Parks and Wildlife Department, from gate en-
         trance receipts at the Palo Duro Canyon State Park
         must be deposited with the State Treasurer in the
         "State Parks Fund."
                                          Y-Y
                                       V,y/'truly yours,


                                                C. MARTIN
                                                General of Texas

    Prepared by JOSEPH H. SHARPLEN
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    Joe Clayton
    Jim Swearingen
    Jack Goodman
    Ben Harrison
    A.J. Carubbi, Jr.
    Executive Assistant




                                   -   1339-